
	
		III
		110th CONGRESS
		2d Session
		S. RES. 640
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Cardin (for himself
			 and Mrs. Clinton) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that
		  there should be an increased Federal commitment to public health and the
		  prevention of diseases and injuries for all people in the United
		  States.
	
	
		Whereas the United States has the highest rate of
			 preventable deaths among 19 industrialized countries and lags behind 28 other
			 members of the United Nations in life expectancy;
		Whereas various research studies suggest that nearly 60
			 percent of premature deaths in the United States are attributable to
			 environmental conditions, social circumstances, or behavioral choices that
			 could be prevented;
		Whereas more money is spent each year on health care in
			 the United States than in any other country in the world;
		Whereas, of the more than $2,200,000,000,000 spent on
			 health care in the United States each year, less than 4 cents out of every
			 dollar are spent on improving public health and preventing diseases and
			 injuries;
		Whereas chronic diseases are the leading cause of
			 preventable death and disability in the United States, accounting for 7 out of
			 every 10 deaths and killing more than 1,700,000 people in the United States
			 each year;
		Whereas those often preventable chronic diseases account
			 for approximately 75 percent of health care spending in the United States each
			 year, including more than 96 cents out of every dollar spent under the Medicare
			 program and more than 83 cents out of every dollar spent under the Medicaid
			 program;
		Whereas those chronic diseases cost the United States an
			 additional $1,000,000,000,000 each year in lost productivity and are a major
			 contributing factor to the overall poor health that is placing the Nation’s
			 economic security and competitiveness in jeopardy;
		Whereas the number of people with chronic diseases is
			 rapidly increasing, and it is estimated that by 2050 nearly half of the
			 population of the United States will suffer from at least one chronic disease
			 if action is not taken;
		Whereas the use of clinically-based preventive services
			 has been demonstrated to prevent or result in early detection of cancer and
			 other diseases, save lives, and reduce overall health care costs; and
		Whereas research has shown that investing in
			 community-level interventions that promote and enable proper nutrition,
			 increased access to physical activity, and smoking cessation programs can
			 prevent or mitigate chronic diseases, improve quality of life, increase
			 economic productivity, and reduce health care costs: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes that,
			 in order to reduce the disease burden and health care costs associated with
			 preventable diseases and injuries, it is imperative that the United States
			 strengthen its public health system—
				(A)to provide all
			 people in the United States with the information, resources, and environment
			 necessary to make healthier choices and live healthier lives; and
				(B)to protect all
			 people in the United States from health threats beyond their control, such as
			 bioterrorism, natural disasters, infectious disease outbreaks, and
			 environmental hazards;
				(2)commits to
			 creating public health strategies to eliminate health disparities and improve
			 the health of all people in the United States, regardless of race, ethnicity,
			 or socioeconomic status;
			(3)supports the
			 prioritizing of public policies focusing on the prevention of disease and
			 injury;
			(4)calls for
			 community-based programs to support healthy lifestyles, including programs that
			 promote proper nutrition and increased access to physical activity;
			(5)urges the
			 expansion of clinical preventive activities, including screenings and
			 immunizations; and
			(6)pledges to help
			 significantly improve the health of all people in the United States by
			 supporting increased investment in Federal public health programs.
			
